IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-28,785-05


                      EX PARTE REGINALD EUGENE HALL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W90-04414-W(C) IN THE 363RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                            ORDER

        Applicant was convicted of arson and sentenced to 50 years’ imprisonment. The Fifth Court

of Appeals affirmed his conviction. Hall v. State, 05-91-00801-CR (Tex. – Dallas 1991, no pet.)

(not designated for publication). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        On October 4, 2019, the State filed a response and requested an Order Designating Issues.

Further, the district clerk generated a Summary of Document Notification listing Findings of Fact

and Order Approving Record among the documents included in the habeas record. However, the

habeas record before this Court does not include those documents. The State’s October 4 response
is the most recent court document before this Court. The district clerk properly forwarded this

application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5). However, the

application was forwarded prematurely and the record is incomplete. We remand this application

to the trial court to complete its evidentiary investigation, and to the clerk to forward the missing

documents.

        If it has not already made findings, or if it has made findings but wishes to supplement them,

the trial court shall make findings of fact and conclusions of law within ninety days from the date

of this order. The district clerk shall then immediately forward to this Court the trial court’s findings

and conclusions and the record developed on remand, including, among other things, affidavits,

motions, objections, proposed findings and conclusions, orders, and transcripts from hearings and

depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested by the trial

court and obtained from this Court.



Filed: January 29, 2020
Do not publish